Laudos, J. (dissenting):
The Attorney-General by his petition, presented to Justice Chester, stated, “ upon information and belief, that heretofore certain railroad and other corporations, foreign and domestic, entered into-a certain alleged illegal contract, arrangement, agreement or combination, limiting the production of anthracite coal.”
By chapter 383, Laws of 1897, every person or corporation entering into such an arrangement, agreement or combination within this-State is guilty of a misdemeanor, and the Attorney-General is-authorized to bring an action in the name of the People of the State against any one or more of them to restrain the execution thereof. To assist him in obtaining the necessary facts to enable him to bring' and prosecute the action, the act furnishes him, under leave of a-justice of the Supreme Court, with the right to “ examine and procure the testimony of witnesses in the manner ” therein prescribed.. The Attorney-General, as we see from the 5th section of the act,, must first deem “it necessary or proper to procure testimony before-beginning any action or proceeding under this chapter.” This fact-is stated in his verified petition, and this statement is sufficient evidence of it. His next step is to “ present to any justice of the-Supreme Court an application in writing for an order directing such persons as the Attorney-General may require to appear before a justice of the Supreme Court, or a referee designated in such order, and answer such relevant and material questions as may be put to *293them concerning any alleged illegal contract, arrangement, agreement or combination in violation of this chapter.” The Attorney-General did present such application to Justice Chester, naming therein the persons he required to be examined.
The next step is to be taken by the justice of the Supreme Court. <£ If it appears to the satisfaction of the justice of the Supreme Court to whom the application for the order is made that such an order is necessary, then such order shall be granted.”
Thus the justice had before him the verified application of the Attorney-General that certain railroad and other corporations had made the prohibited contracts, and that the Attorney-General deemed it necessary, before beginning the action authorized by the statute, to procure the testimony of the persons named in the application. The justice granted the order. We infer that it did appear to his satisfaction that such order was necessary.
This proceeding is an inquest by the People of the State through their Attorney-General, under leave of their judicial department, as to alleged violations of their legislative enactment, forbidding monopolies in the production or sale of articles or commodities in common use. It is authorized by statute, to the end that the violators, if any be found, may be restrained from further violation. The object of the enactment is to protect the People against such rapacious abuses as extort from them unconscionable prices for necessary supplies. The proceeding has some analogy to the inquest by grand jury in criminal cases. The preliminary inquiry precedes the prosecution, and, unless it tends to justify it, must result in preventing it. The People thus seek to guard themselves from undertaking an unfounded or unreasonable prosecution, and to guard the suspected, not only from undergoing it, but from the injury resulting from the official declaration of suspicion.
It is not enough that the Attorney-General, the highest law officer of the State, deems it necessary to procure testimony before beginning the action; it must also appear to the satisfaction of the justice of the Supreme Court, to whom the Attorney-General applies for the order, that the order is necessary. The judicial sanction must give life and force to the People’s request. To contend that this judicial sanction is not a judicial act involves such a contradiction, in terms, that the contention may be dismissed as self-refuting. As *294is said in the brief of one of the respondents’ counsel, the judge “ is to exercise his judgment.”
I think that the argument drawn from cases (Hayburn's Case, 2 Dall. 409; Todd's Case, 13 How. [U. S.] 52; Ferreira's Case, Id. 40; Gordon's Case, 117 U. S. 697; Sanborn's Case, 148 id. 222) to the effect that the justices of the Supreme Court of the United States cannot be required to sit as commissioners to certify pension, war or other claims for the consideration of the other departments of the government, and revision by them, or to review any decision of an inferior tribunal, which is not binding ex proprio vigore, does not here apply, for the reason that the order here under review needs no other sanction than the judicial one it has received.
The act is remedial in its intent, and. therefore, must be liberally construed, to the end that its benign purposes may be accomplished, if possible, and not defeated. Its safeguards against improvident action should not be perverted into weapons for its nullification.
The respondents object that the petition ought to have set out further particulars, such as are required by the provisions of article 1, title 3, chapter 9 of the Code of Civil Procedure. (Code Civ. Proc. § 872.) The 4th section of chapter 383 of the Laws of 1897 does declare that such provisions, “ so far as practicable,” shall apply to this proceeding. But the Attorney-General states in his petition “ that it is not practicable to set out with greater particularity any of the matters required.” We must assume this to be true. It is practicable to apply the provisions of the Code when a case can be made to fit them, but, if the Attorney-General has not yet obtained facts enough to make such a case, then the provisions are not applicable to the case he seeks to present.
The main objection under this head is, that the corporations against which it may be found proper to proceed are not named by' the Attorney-General in his application for the order. But why should names be given before the inquiry discloses whether any should be named at all ? If some should be named and others not, why hazard, by the premature nomination of many, those which the inquiry may fail to accuse? Besides, the inquiry may inculpate others than those now suspected, and exculpate some or all that the Attorney-General suspects. This is an inquest and not a trial; it is upon the part of the whole People, and not between private parties. *295The private party may well be supposed to know whom he intends to sue, and thus to be able to name him, and to be able also to state the particulars required by section 872 of the Code. His field is usually so narrow that his interest will suffice to its full exploration, but the action which this proceeding contingently contemplates, if undertaken at all, must, from the diffuse generality of the plaintiff and possibly from the nature of the action itself, lack the benefit of individual search, and thus have the greater need for an official one. In criminal cases the People need the free inquiry which the grand jury makes; here the need is supposed to be much the same, and this act is some attempt to meet the need. It may be a legislative novelty — wise, or unwise, experience will show — but it appears to be within legislative competency, remedial in its intent-, and, therefore, not to be hampered by narrow judicial construction. It is clear that the act intended that this proceeding might be had, whether the provisions of the Code as to practice were applicable or not, and we assume that the representations of the Attorney-General touching what it was impracticable to set forth were entitled to respectful consideration. It would be unreasonable to hold that an application to acquire information as to facts is defective because the facts sought are not stated in it.
The objection that section 4 of the act violates article 3, section 17, of the Constitution of the State, because it declares the provisions of the Code applicable without inserting them in the act itself, seems to be answered by People ex rel. Commissioners v. Banks (67 N. Y. 568). If we should hold the objection valid, we might thence be constrained to hold that the Attorney-General could safely disregard that portion of the section.
It is objected that this is an inquisition into the private affairs of private citizens. The proposition assumes what is not shown to be true, and thus presents a speculative or moot question, which the court must refuse to consider. If, upon the examination of any witness, it shall be objected that the questions asked him are obnoxious to any such rule, the court may need to consider, what is the rule; and, having settled that matter, then to consider whether the questions asked infringe upon it. The questions must be asked before they can be intelligently considered or passed upon. The rule as to an inquiry into private affairs may be as bi’oad as counsel for the *296respondents contend, and the Attorney-General never ask a question in violation of it. This proceeding looks to the combinations of corporations, and seems remote from an odious inquisition into the private affairs of the witness. If it ever should reach that phase, the court may have to decide whether the witness can conceal his private affairs when the public interests require their disclosure. Section 5 of the act limits the answers to “ relevant and material questions.” We may assume the court will decide aright when the facts require its decision.
So it is objected that the witness may be compelled to make answer tending to criminate himself. Another moot question which may, for the reasons already adduced, be dismissed as such.
The act (§ 7), however, provides: “The testimony given by a witness in a proceeding or examination under this act shall not be given in evidence against him in any criminal action or proceeding, nor shall any criminal action or proceeding be brought against such witness on account of the testimony so given by him, nor shall any person be excused from answering any questions that may be put to him on the ground that it may tend to convict him of a violation of the provisions of this act.” I cannot foreknow what questions will be asked, or what or whether answers will be given or refused, and, of course, cannot foresee how such answers would tend to convict the witness. The statute forbids their use for the purpose. It seems to me, in the absence of an actual test, that since the answers cannot be so used they cannot so tend.
Section 8 of the act provides that the examination is to be had before a referee, who is vested with the power to punish a witness for contempt “ for non-attendance, or refusal to be sworn, or to testify, or to produce books, papers and documents * * * in the same manner, and to the same extent, as a referee appointed to hear, try and determine an issue of fact or of law.” Laws, to be enforcible, must prescribe the means of enforcement, and thus this provision is within legislative competency, unless prohibited by some constitutional restriction. It is said that the referee is a mere administrative or executive officer, and that the Legislature cannot vest him with the judicial power to punish for contempt, within the opinion in Brimsoris Oase (154 U. S. 447). But “the judicial power of the United States shall be vested in one Supreme Court and in such *297inferior courts as the Congress may, from time to time, ordain and establish.” (U. S. Const, art. 3, § 1.) Of course, Congress could not vest any part of that judicial power in any other body. There is no corresponding provision in the State Constitution. The State provision that the Supreme Court has “ general jurisdiction in law and equity”. (Art. 6, § 1) is the less of au approximation to the Federal provision, because section 3 of the same article provides that “ the Legislature shall have tlie same power to alter and regulate the jurisdiction and proceedings in law and in equity that it has heretofore exercised.” I see no constitutional restraint upon the power of the Legislature to confer upon a referee power to punish for the contempt committed in respect to his judicial orders in the matter pending before him. A referee, under our system, is not a mere administrative or executive officer, with respect to the issue or matter referred to him, unless the law authorizing his appointment, or the order appointing him, withholds or fails to confer judicial powers. (Code Civ. Proc. § 1018.) But until the referee shall proceed to punish a witness the question is not a judiciary one.
It is urged that the witness may be deprived of his liberty without due process of law. If the referee has judicial power that objection will fail. Section 8 prescribes the practice to be pursued by the referee, and that has long been recognized as requiring due process of law. It is true that the referee may err, but error is incident to every jurisdiction. The best that can be done in such cases is to resort to the remedies provided by our judicial system, such as habeas corpus, certiorari or appeal, as the case may require. When judicial error prejudices the case of the accused, he may suffer much in his hard struggle to rectify the error. We have not yet discovered how it can be helped. The unfortunate victim must resort to the remedies that are open to him. It is not to be doubted that, should any one of these respondents find himself in a strait betwixt obedience to the statute and punishment for contempt, he could avail himself of every resource which the Constitution and the laws afford. Nor could the referee foreclose any one of them against him, not even that of the legislative competency to vest him with such judicial power. And so this question may also be postponed until events give it birth.
*298It is said that we cannot review this order. If that is true then this proceeding, and possibly the act itself — important as it is —■ are apparently strangled upon the threshold, and that, too, upon the application of witnesses, not of parties in interest. We should not assist in this attempt, except upon clear conviction that we cannot do otherwise. I think we should hold that this is a “ special proceeding instituted before him (the justice) pursuant to a special statutory provision,” and is, therefore, appealable. (Code Civ. Proc. § 1356.)
Various ob jections- are made to the constitutionality of the act itself, and that hence the People can establish no case against the corporations. Was it ever heard before that a witness could object in advance that the party subpoenaing him had no case ? One party or the other usually fails in every litigation, but the failing party, nevertheless, is permitted to adduce his testimony through his witnesses. The right to sue, short of doing it maliciously, is a common one. Every party may conduct his side of his case. It may be conceded that the witnesses in effect determine it, but they do this from the witness stand, not along the journey thereunto. Is it for the witnesses to say that the combinations specified in the act are legal? That is a question to be determined between the parties. Suppose it should be determined between the witnesses and the People, adversely to the corporations in this proceeding, and thereafter against the corporations themselves, upon the doctrine of stare decisis, could not the corporations justly complain that their cause was prejudged, or at least prejudiced in an ex parte proceeding, before the real parties in interest were heard ? Let the real parties in interest contest the main question when their actual interests hinge upon it. Here it is a mere speculative or academic question. What is it to these witnesses whether the questions suggested by counsel will ever be raised by the parties, or, if ever raised, how they may be answered ? It is necessary that the witnesses should appear and answer in order to raise the question at all, for, unless the People’s charge of a forbidden combination can be established by witnesses, the questions which now seem to be interesting may never pass beyond the academic forum.
The grave constitutional questions which the corporations may possibly raise hereafter are not now before us. Not until a case *299■shall be presented in which these questions shall assume such a form that the judicial power is capable of acting upon them, can the court authoritatively decide them.
I advise that the order appealed from be reversed, and the proceeding be remanded to Justice Chester for such further order as is needed in execution of his original order.
Orders appealed from affirmed, with ten dollars costs and disbursements in each appeal.